Citation Nr: 1822545	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  09-11 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left upper extremity disability, claimed as carpal tunnel syndrome.

2.  Entitlement to service connection for gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for loss of bone density, to include osteoporosis and osteopenia.


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from January 1980 to March 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded these issues in May 2013.  The May 2013 remand also directed the AOJ to issue a statement of the case (SOC) for the issues of (1) whether new and material evidence had been submitted sufficient to reopen a claim for service connection for a back disability and (2) entitlement to an evaluation in excess of 20 percent for a left humeral great tuberosity fracture.  While an SOC was issued in February 2018 and a VA Form 9 was received in March 2018, records show the AOJ is still actively working on these issues; thus, the Board declines to take jurisdiction over them at this time.

The issues of entitlement to service connection for left upper extremity disability, claimed as carpal tunnel syndrome and loss of bone density are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the currently diagnosed GERD is the result of active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD have been approximated.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

GERD

The Veteran contends her current GERD began during her active military service.  As an initial matter, the Board finds the Veteran has a current diagnosis of GERD.  Specifically, a February 2017 VA examiner diagnosed the Veteran with GERD and indicated the onset date of the condition was 1982.

Next, service treatment records show a report of upper abdomen nausea with a burning sensation in the stomach.  The military physician diagnosed the Veteran with heartburn and prescribed Mylanta.

Turning to a nexus, during the appeal period the Veteran underwent two VA examinations and an addendum opinion was also obtained.  In June 2009, a VA examiner opined that the Veteran did not have a diagnosis of GERD after an upper GI series.  The Board finds the June 2009 examination not probative because, as discussed above, the Veteran has been diagnosed with GERD during the appeal period.

In May 2013, the Board remanded the claim and instructed the AOJ to schedule the Veteran for a VA examination if VA treatment records reflected a current diagnosis of a gastrointestinal disorder.  In February 2017, the Veteran underwent a VA examination to determine the etiology of any gastric disabilities.  The Veteran reported recurrent abdominal pain, reflux, and heartburn, since service.  The VA examiner opined that it was at least likely as not that he Veteran's GERD was related to her military service because the service treatment records reflected the onset of symptoms while in service.

In January 2018, an addendum opinion on the etiology of the Veteran's GERD was obtained from the February 2017 VA examiner.  The VA examiner opined that it was less likely than not the Veteran's GERD was related to service because the in-service symptoms were not characteristic of GERD.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of any current gastric conditions.  However, under the law, a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Here, there are two probative medical opinions of record, one that found the Veteran's GERD was related to service and one that found it was not.  The Board finds that, resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the Veteran's current GERD was incurred in service as supported by the service treatment records, lay reports of continuous symptoms, and VA medical opinions.  Service connection for GERD is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for GERD is granted.


REMAND

Left Upper Extremity

In May 2013, the Board remanded the claim for entitlement to service connection for the left upper extremity for a VA examination.

In February 2017, the Veteran underwent a VA peripheral nerves examination to determine the etiology of any upper extremity disabilities.  The Veteran reported bilateral mild intermittent pain, paresthesias, and numbness.  The VA examiner indicated the Veteran did not have a peripheral nerve condition.  No medical nexus opinion was rendered.

In July 2017, an addendum medical opinion was obtained from the VA examiner who conducted the February 2017 examination.  The VA examiner indicated there was no evidence of "distal mononeuropathy on the left."  See July 2017 VA Addendum Opinion.  In November 2017, the AOJ requested a clarification of the July 2017 VA addendum opinion.  The same VA stated that during the February 2017 VA examination, no clear objective findings were available.  No comment was made regarding the left upper extremity.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the VA examinations and medical opinions are inadequate to allow the Board to make a fully informed decision regarding the left upper extremity.  Specifically, no opinion was offered on the left upper extremity in the February or July examination and opinion.  The July 2017 opinion indicated the Veteran had no mononeuropathy on the left side but failed to address any etiology for the Veteran's reported pain, paresthesias, and numbness on the left side.

Osteoporosis

In May 2013, the Board remanded the claim for osteoporosis and ordered the AOJ to associate the Veteran's VA treatment records with the electronic claims file.  In February 2017, a VA examiner indicated the Veteran was diagnosed with osteopenia in 2012 at the age of 62, and that it was more than likely due to age.  However, the report did not comment on whether there is any osteoporosis.

Further, a review of the VA treatment records showed a December 2017 primary care physician note where the Veteran's osteoporosis assessment was 60.  The VA physician conducting the examination ordered an Axial bone density procedure from the radiology department, however, the results of that procedure are not part of the Veteran's claims file.  

As a remand is necessary to obtain a medical opinion addressing osteoporosis, the AOJ should also obtain the results, if any, of the a VA bone density procedure dated in December 2017 or later.

Accordingly, the case is REMANDED for the following actions:

1.  Associate any relevant VA treatment records dated since December 2017 with the electronic claims file, including any Axial bone density procedure results.

2.  Schedule the Veteran for an examination by an appropriate physician to determine the nature and etiology of any left upper extremity disability.  The VA examiner should review the claim file and note that review in the examination report.  The VA examiner should offer the following opinions: 

a)  Identify any left upper extremity disabilities, to include any osteoarthritis, present at any time since January 2007.

b) For each identified disability, state whether it is at least as likely as not (50 percent or greater probability) that the disability:

1. Had its onset in service or is otherwise related to the Veteran's active service

2.  Manifested within one year of separation from service (by March 1985)?

3.  Is caused by any of the Veteran's service-connected disabilities (left humeral greater tuberosity fracture, residuals left middle finger phalanx fracture, right wrist mononeuropathy)?

4.  Is aggravated (worsened in severity beyond the natural progression of the disease) by any of the service-connected disabilities (left humeral greater tuberosity fracture, residuals left middle finger phalanx fracture, and right wrist mononeuropathy)?

If the VA examiner opines that any left upper extremity disability is aggravated by any of the service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability, if possible.

A complete rationale for all opinions is required.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any osteoporosis by a physician with appropriate expertise.  The VA examiner should review the claim file and note that review in the examination report.  Any testing necessary to render an opinion should be conducted.  The VA examiner should offer the following opinions: 

a)  Has the Veteran had a diagnosis of osteoporosis (vs. osteopenia) at any time since January 2007?  The VA examiner should distinguish between the two conditions and note and symptoms associated with each.

b)  If the examiner finds a diagnosis of osteoporosis: is it at least as likely as not (50 percent or greater probability) that the osteoporosis:

1.  Had its onset in service or is otherwise related to her active service?

2.  Is caused by any of the Veteran's service-connected disabilities (left humeral greater tuberosity fracture, residuals left middle finger phalanx fracture, right wrist mononeuropathy)?

3.  Is aggravated (worsened in severity beyond the natural progression of the disease) by any of the service-connected disabilities (left humeral greater tuberosity fracture, residuals left middle finger phalanx fracture, and right wrist mononeuropathy)?

If the VA examiner opines that osteoporosis is aggravated by any of the service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

A complete rationale for all opinions is required.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


